Citation Nr: 0305103	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disorder.

(The issues of entitlement to service connection for 
cardiovascular disease, arthritis of the cervical spine, and 
residuals of a hand injury will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

The Board of Veterans' Appeals (Board) initially notes that 
all of the issues on appeal were previously remanded for 
further development, and that development of the issue of 
entitlement to service connection for a pulmonary disorder 
has been accomplished to the extent possible.  This issue is 
now ready for appellate consideration.

With respect to the issues of entitlement to service 
connection for cardiovascular disease, arthritis of the 
cervical spine, and residuals of a hand injury, the Board 
notes that it is pursuing additional development of these 
issues under the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDING OF FACT

The veteran's bronchitis and bronchiectasis are related to 
active service.


CONCLUSION OF LAW

The veteran's bronchitis and bronchiectasis were incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this issue has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
record contains relevant medial opinion and other evidence 
that permits the Board to properly address the issue on 
appeal, and by means of the December 1996 statement of the 
case, regional office (RO) correspondence from October 1998, 
December 1998, January 1999, May 1999, February 2001, and 
March 2001, and supplemental statements of the case issued in 
November 1999, June 2000 and August 2002, the veteran has 
been advised of the steps that were being taken by the 
Department of Veterans Affairs (VA) to develop his claim and 
therefore the action that he could take to supplement those 
steps.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the veteran has been advised of the applicable law 
and regulations, and there is no indication that there are 
any outstanding relevant available records or documents that 
have not already been obtained or that are not adequately 
addressed in records or documents that are contained in the 
claims file.  Finally, as a result of the Board's decision to 
grant this claim, any failure to notify and/or develop this 
claim can not be considered prejudicial to the veteran.  
Accordingly, the Board finds that no further notice and/or 
development is required in this matter pursuant to the VCAA.  

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

The record reflects that the RO made a reasonable effort to 
obtain the veteran's service medical records, but that it was 
unable to do so.  The RO was able to obtain records that 
verified several in-service hospitalizations, one of which 
occurred in February 1945, for the treatment of 
nasopharyngitis.

A private medical report from Dr. S., dated in April 1962, 
reflects that the veteran was currently under his care for 
chronic bronchitis.

A private medical report from January 1986 reflects diagnoses 
that included chronic bronchitis.  

A private medical statement from Dr. M., dated in March 1983, 
indicates that Dr. M. had been treating the veteran since 
December 1979 for conditions of severe recurrent bronchitis, 
which was noted to be chronic and allergic in nature with an 
associated mild emphysematous condition.  He further noted 
that the veteran was hospitalized in December 1980 for a 
severe infectious exacerbation of his bronchitis.  

An August 1987 report from Dr. M. reflects a diagnosis that 
included chronic bronchitis. 

A VA treatment record from August 1988 identified the 
veteran's bronchitis as recurrent and a long-term medical 
problem.

A private medical report from June 1989 reflects diagnoses 
that included chronic obstructive pulmonary disease (COPD) 
and chronic bronchitis.  

In a medical history provided in connection with VA 
examination in June 1989, the veteran indicated that he was 
currently undergoing treatment for bronchitis and asthma at 
the VA, and that the origin for his bronchitis was the 
pneumonia he had during service in the United States Army at 
Camp Edwards, Massachusetts in 1942.

VA chest X-rays from August 1989 reflect findings that 
included mild to moderate emphysema.  In May 1990, the 
veteran reported discomfort from acute bronchitis, but that 
he did not want to stop smoking.

VA outpatient records from August and September 1990 reflect 
that the veteran was concerned about recent bronchitis 
symptoms but did not want to stop smoking.  The assessment 
was to rule out COPD, and the veteran was prescribed various 
medications.  

Private consultation records from November 1992 indicate that 
from a pulmonary standpoint, the veteran's primary complaints 
of intermittent wheezing and congestion were described by the 
veteran as chronic bronchitis, i.e., he had intermittent 
cough and sputum production.  He denied ever being told that 
he had asthma and related no hospitalizations primarily for 
chronic bronchitis (COPD).  It was further noted that the 
veteran had recently stopped smoking after a 50 year history 
of one pack per day.  The assessment included history of 
bronchitis/COPD.  

Private medical records from P. Associates for the period of 
1992 to 1996 reflect that in December 1992, it was noted that 
the veteran's past medical history included "Bronchial 
asthma versus COPD."  A March 1994 report reflects the 
veteran's complaint of intermittent dyspnea over the previous 
15 months, increasing over the past few weeks.  The 
impression included severe COPD and history of four prior 
pneumonias.  Spirometry over the period of June 1994 to May 
1995 was interpreted to reveal mild to moderate chest 
restriction.  In October 1995, it was noted that the veteran 
had a history of bronchitis.  

The veteran filed his claim for service connection for a 
pulmonary disorder in May 1996, originally asserting that 
such condition was related to his service-connected 
psychiatric disorder.  

A July 1996 letter from the veteran notes the veteran's 
history of in-service hospitalization for pneumonia 
contracted at Camp Edwards in October 1942.

A May 1997 private progress note from Dr. K. indicates that 
the veteran's diagnoses included COPD.  An October 1997 
private medical report from Dr. D. indicates that the 
veteran's diagnoses included COPD.

Additional private treatment records from P. Associates for 
the period of January to July 1998 reflect that in January, 
it was noted that the veteran had been recently hospitalized 
for bronchitis, and that in February, the impression was 
severe COPD with prior long-term smoking history.  In July 
1998, spirometric examination revealed COPD of a moderate 
degree with emphysema and hypoxemia.

A January 1999 statement from the veteran noted that 
following the veteran's discharge from the service, his major 
medical problem was bronchitis, and that he was advised by a 
doctor at that time to relocate to a desert area.  The 
veteran therefore relocated to California in November 1959, 
but as the population grew, his lung condition grew worse (as 
shown by his records from Dr. M.), and Dr. M. recommended his 
relocation to Las Vegas in 1987.

Private medical records from Dr. P. for the period of June to 
September 1999, reflect that the veteran underwent evaluation 
at this time for pulmonary complaints.  It was noted that 
during the veteran's service, he was confined to cold places 
while camping and also during the action in Europe.  There 
was also an episode where he had slept on cold ground without 
blankets, following which he came down with an episode of 
bronchitis and pneumonia.  Since then, he reported 
intermittent episodes of bronchitis and pneumonia that have 
required hospitalizations, the last in November 1998 at which 
time he was admitted with pneumonia and bronchiectasis.  The 
veteran also reported a history of nicotine addiction until 
1990.  It was noted that the veteran continued to suffer from 
bronchitis and bronchiectasis.  Spirometric studies revealed 
moderately severe obstructive ventilatory impairment.  The 
impression was chronic bronchitis, bronchiectasis, COPD, 
asthma, and nicotine addiction until 1990.

Dr. P. commented that the veteran blamed his respiratory 
problem on an episode of pneumonia which he contracted 
following confinement to cold ground while he was serving 
during World War II, although he admitted that his cigarette 
smoking did not help.  Since then, he reported recurrent 
episodes of pneumonia and bronchitis at the rate of once a 
month, for which he received treatment with antibiotics.  Dr. 
P. further commented that as a result of his bronchitis and 
bronchiectasis, the veteran developed pulmonary impairment 
and required multiple medications and was on continuous 
oxygen at this time.  In an addendum report, dated in 
September 1999, Dr. P. opined that the veteran's pulmonary 
impairment was related to and was the result of the reported 
episode at Camp Edwards in 1942.  

The veteran provided additional evidence in support of his 
claim in December 1999, including an article about pneumonia.

Private records from Dr. D. from December 2000 indicate that 
the veteran experienced an episode of bronchitis in July 
2000.  In a March 2001 medical statement, Dr. P. indicated 
that the veteran was suffering from severe, chronic 
obstructive lung disease.  

The Board has reviewed the evidence of record and first notes 
that the June 1999 medical report of Dr. P. and subsequent 
treatment records is sufficient to demonstrate current 
diagnoses of bronchitis and bronchiectasis.  In addition, 
after concluding that the veteran developed pulmonary 
impairment as a result of bronchitis and bronchiectasis, in 
his addendum report, dated in September 1999, Dr. P. opined 
that the veteran's pulmonary impairment was related to and 
was the result of the reported episode at Camp Edwards in 
1942.  Thus, pulmonary impairment resulting from bronchitis 
and bronchiectasis has been linked by medical opinion 
evidence to an episode during active service.  Therefore, 
while there is no contemporaneous evidence of pneumonia in 
service, there is evidence of an in-service hospitalization 
for nasopharyngitis in February 1945, and there is also no 
evidence directly contradicting the opinion of Dr. P.  
Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that there is medical evidence of pulmonary 
disability associated with bronchitis and bronchiectasis, 
that these disorders have been related to service by largely 
uncontradicted medical evidence, and that service connection 
for such disorders is therefore warranted.









ORDER

The claim for service connection for bronchitis and 
bronchiectasis is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

